Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 25, 2020

The Court of Appeals hereby passes the following order:

A20A1209. AMEZCUA v. THE STATE.

      The above-referenced appeal was docketed on January 28, 2020, and Appellant
was notified that his enumerations of error and brief were due within 20 days of
docketing. Consequently, in light of the national holiday, Appellant’s enumerations of
error and brief were due on February 18, 2020. As of February 24, 2020, Appellant has
failed to file his enumerations of error and brief and has not moved for an extension of
time in which to file. Accordingly, pursuant to Court of Appeals Rules 7 and 23 (a), this
appeal is hereby DISMISSED. See Lambros v. Longiotti, 189 Ga. App. 837 (378 SE2d
416) (1989).

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           02/25/2020
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.